DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least Figs. 1A & 1B as originally filed are not line drawings but photographs that are of insufficient quality to be readable and reproducible for publication.  Moreover, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  See: 37 CFR 1.84(b)(1).  In the instant case, line drawings can be used to illustrate the claimed invention, as evidenced by Figs. 2A-9 of Applicant’s application.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
“a guide element coupled to the first garment portion and slidably coupled to the second garment portion” (emphasis added) as recited in claim 5; Examiner notes that the guide element instead appears to be stitched to each of the first and second garment portions;
“a second guide element coupled to the first garment portion and slidably coupled to the second garment portion” (emphasis added) as recited in claims 
“a third guide element coupled to the second garment portion and slidably coupled to the first garment portion” (emphasis added) as recited in claims 12 and 20; Examiner notes that the third guide element instead appears to be stitched to at least the second garment portion; and
“the guide strap being coupled to the third garment portion” as recited in claim 7; Examiner notes that none of the figures illustrate both the third garment portion and the guide element together; For example, even though Fig. 2A depicts reference character “106” which is directed to a third garment portion, the reference character instead merely points to an edge of the second garment portion “104”.
No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following: 
a first guide strap that includes a first end that couples to the first garment portion and a second end that couples to the third garment portion as described in the specification at [0046];
a second guide strap that includes a first end that couples to the first garment portion and a second end that couples to the third garment portion as described in the specification at [0047]; and
a third guide strap that includes a first end that couples to the second garment portion and a second end that couples to the third garment portion as described in the specification at [0048].  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to because of the following reasons:
At least Figs. 2B and 7A-7B have lines that are faded and not sufficiently dense and dark;  
It appears as though Figs. 2B and 7A-7B are attempting to show the positioning of hidden or obscured structures below a top layer; hidden or obscured structures should instead be illustrated with dashed or broken lines to indicate that they are underneath a top layer or structure;
In at least Figs. 2A and 6, reference character “106” appears to be pointing to an edge of the second garment portion “104” instead of indicating a third garment portion structures as discussed throughout the specification; and
The lead line associated with reference character “106” in Fig. 2B is not connected to any associated structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 10 is objected to because at lines 1-2, “wherein the guide element is a first guide element, and further comprising” should instead read “wherein the guide element is a first guide element, and the garment further comprising”.
Claim 18 is objected to because at lines 1-2, “wherein the guide element is a first guide element, and further comprising” should instead read “wherein the guide element is a first guide element, and the garment further comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a guide element coupled to the first garment portion and slidably coupled to the second garment portion.”  It is unclear what structure is sliding relative to what other structure in the invention as claimed.  For example, it is unclear if the guide element is sliding relative to the first and/or second garment portions or if the first garment portion is sliding relative to the second garment portion.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best as can be understood when applying prior art.
Claims 10, 12, 18, and 20 each contain limitations of structures being “slidably coupled” similar to the limitation of claim 5 discussed above.  Therefore, Claims 10, 12, 18, and 20 are similarly rejected 
Claims 6-9, 11, 13, and 19 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, and 15-20 (claims 5-8, 10-13, and 18-20 as best can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0287681 to Storms et al. (hereinafter, “Storms”).
Regarding claim 1, Storms teaches a garment configured to be worn by a wearer (Fig. 1; Abstract), the garment comprising: a first garment portion comprising a pocket (Figs. 1, 3A, & 3C; front panel (110) forming cavity between first layer (111) and second layer (114)), the pocket comprising an opening (cavity formed between layers of front panel includes an opening to allow insertion of, for example, coupling elements (147)); a second garment portion being movable relative to the first garment portion (Figs. 1, 3A, & 3C; waist belt element (140) is movable relative to front panel (110)); and an adjustment system at least partially disposed within the pocket and coupling the second garment portion and the first garment portion (Fig. 1; adjustment elements (145) are at least partially disposed in the cavity of the front panel and couple the front panel with the waist belt element), the adjustment system being manipulable by the wearer to move the second garment portion at least partially into the pocket via the opening to thereby adjust a fit of the garment on the wearer (adjustment elements (145) include strap element portions (141) that are able to be manipulated by the wearer to tighten the .
Regarding claim 2, Storms teaches wherein the adjustment system is manipulable by the wearer to move the second garment portion at least partially into the pocket via the opening to thereby adjust a girth size of the garment on the wearer (adjustment elements (145) include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel to adjust a girth size of the garment; [0063]).
Regarding claim 3, Storms teaches wherein the adjustment system is pullable by the wearer to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer (adjustment elements (145) include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel; [0063]).
Regarding claim 4, Storms teaches wherein the adjustment system comprises: a sliplock buckle coupled to the first garment portion (Figs. 3A & 3C; adjustment elements (145) are sliplock buckles which include a female portion coupled to front panel, i.e., the first garment portion); a strap coupled to the second garment portion and slidably extending through the sliplock buckle (strap element portions (141) are coupled to the waist belt element, i.e., the second garment portion, and slidably extend through the sliplock buckle of the adjustment elements), the strap being pullable through the sliplock buckle to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer (ends of the straps (141) are able to be pulled by the wearer thereby moving the waist belt element at least partially into the cavity of the front panel to tighten the fit of the vest; [0063]).
Regarding claim 5, Storms teaches wherein the adjustment system further comprises a guide element coupled to the first garment portion and slidably coupled to the second garment portion (Fig. 3A; MOLLE strap webbing on first layer of front panel is coupled to the front panel and slidably coupled to the waist belt element via sliplock buckle of the adjustment element (145); the strap webbing extends from the buckle across the first layer of the front panel to reinforce the attachment of the buckle and would at least partially prevent deformation of the first layer of the front panel when the associated buckle strap (141) is tighten, e.g., at least partially preventing the first layer of the front panel from deforming, wrinkling, or folding upon itself).
Regarding claim 6, Storms teaches wherein the guide element is a guide strap (Fig. 3A; MOLLE strap webbing on first layer of front panel, i.e., the guide element, is a strap).
Regarding claim 7, Storms teaches a third garment portion coupled to the second garment portion (Fig. 1; back panel (120) coupled to waist belt element (140)), the guide strap being coupled to the third garment portion (MOLLE strap webbing on first layer of front panel, i.e., the guide element, is coupled to the back panel (120) via the adjustment elements and waist belt element (140)).
Regarding claim 8, Storms teaches wherein the first garment portion is configured to engage a front of the wearer (front panel (110) is able to engaged a front of a wearer), the second garment portion is configured to engage a side of the wearer , and the third garment portion is configured to engage a back of the wearer (back panel (120) is able to engage a back of a wearer).
Regarding claim 10, Storms teaches wherein the guide element is a first guide element, and further comprising a second guide element coupled to the first garment portion and slidably coupled to the second garment portion (Figs. 1, 3A, & 3C; first and second adjustment elements (145) are depicted each having an associated MOLLE strap webbing, i.e., first and second guide elements, coupled to the first layer of the front panel and slidably coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Regarding claim 11, Storms teaches wherein the first guide element is a first guide strap and the second guide element is a second guide strap (Fig. 3A; MOLLE strap webbings on first layer of front panel, i.e., the first and second guide elements, are straps).
Regarding claim 12, Storms teaches a third guide element coupled to the second garment portion and slidably coupled to the first garment portion (Figs. 1, 3A, & 3C; a third adjustment element (145) is depicted having an associated MOLLE strap webbing, i.e., a third guide element, coupled to the first layer of the front panel and slidably coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Regarding claim 13, Storms teaches wherein the first guide element is a first guide strap, the second guide element is a second guide strap, and the third guide element is a third guide strap (Fig. 3A; MOLLE strap webbings on first layer of front panel, i.e., the first, second, and third guide elements, are straps).
Regarding claim 15, Storms teaches wherein the opening is a first opening, the pocket further comprising a second opening (Figs. 1, 3A, & 3C; cavity formed between first layer (111) and second layer (114) of front panel (110) includes a first opening through which coupling elements may extend and secure as previously discussed as well an opening formed by at least one strap-securing element (143) in which an excess portion of strap (141) can be inserted; [0061]).
Regarding claim 16, Storms teaches a garment configured to be worn by a wearer (Fig. 1; Abstract), the garment comprising: a first garment portion comprising a pocket (Figs. 1, 3A, & 3C; front panel (110) forming cavity between first layer (111) and second layer (114)), the pocket comprising an opening (cavity formed between layers of front panel includes an opening to allow insertion of, for example, coupling elements (147)); a second garment portion (waist belt element (140)); and an adjustment system at least partially disposed within the pocket (Fig. 1; adjustment elements (145) are at least partially disposed in the cavity of the front panel, the adjustment system comprising a guide element coupled to the first garment portion and slidably coupled to the second garment portion (Fig. 3A; MOLLE strap webbing on first layer of front panel is coupled to the front panel and slidably coupled to the waist belt element via sliplock buckle of the adjustment element (145); the strap webbing extends from the buckle across the first layer of the front panel to reinforce the attachment of the buckle and would at least partially prevent deformation of the first layer of the front panel when the associated buckle strap (141) is tighten, e.g., at least partially preventing the first layer such that the second garment portion is movable at least partially into the pocket via the opening to thereby adjust a fit of the garment on the wearer (adjustment elements (145) include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel; [0063]).
Regarding claim 17, Storms teaches wherein the guide element is a guide strap (Fig. 3A; MOLLE strap webbing on first layer of front panel, i.e., the guide element, is a strap).
Regarding claim 18, Storms teaches wherein the guide element is a first guide element, and further comprising a second guide element coupled to the first garment portion and slidably coupled to the second garment portion (Figs. 1, 3A, & 3C; first and second adjustment elements (145) are depicted each having an associated MOLLE strap webbing, i.e., first and second guide elements, coupled to the first layer of the front panel and slidably coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Regarding claim 19, wherein the first guide element is a first guide strap, and the second guide element is a second guide strap (Fig. 3A; MOLLE strap webbings on first layer of front panel, i.e., the first and second guide elements, are straps).
Regarding claim 20, a third guide element coupled to the second garment portion and slidably coupled to the first garment portion (Figs. 1, 3A, & 3C; a third adjustment element (145) is depicted having an associated MOLLE strap webbing, i.e., .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Storms, as applied to claims 1 and 4-8 above, and further in view of US 2006/0223414 to Staub (hereinafter, “Staub”).
Regarding claim 9, Storms (as applied to claims 1 and 4-8 above) does not explicitly teach wherein the second garment portion comprises a first material having a first elastic modulus, the third garment portion comprises a second material having a second elastic modulus, and the second elastic modulus is less than the first elastic modulus.
However, Staub, in a related upper body torso garment art, is directed to an article of apparel having an internal support structure and, in at least one embodiment,  panels formed of materials having varying stretch (See Staub, Fig. 5; [0025]).  More specifically, Staub teaches wherein the second garment portion comprises a first material having a first elastic modulus, the third garment portion comprises a second material having a second elastic modulus, and the second elastic modulus is less than the first elastic modulus (See Staub, Fig. 5; side panel (92), i.e., a second garment portion, is formed of a higher stretch material (i.e., lower elastic modulus) than a back portion of the outer garment (12), i.e., a third garment portion).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the apparel of Storms to include the higher stretch material in the waist belt element, i.e., the second garment portion, as disclosed by Staub.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the apparel of Storms to include the higher stretch material in the waist belt element, i.e., the second garment portion, as disclosed by Staub in order to assist the user in putting on and removing the garment through the additional stretchability of the portion (See Staub, [0025]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Storms as applied to claims 1 and 4 above, and further in view of US 2011/0009793 to Lucero et al. (hereinafter, “Lucero”).
claim 14, Storms (as applied to claims 1 and 4 above) further teaches wherein the sliplock buckle is a first sliplock buckle, the adjustment system further comprises a second sliplock buckle coupled to the first garment portion.
That said, although Storms teaches multiple straps (141) separately coupled to the waist belt element, i.e., the second garment portion, Storms does not teach the strap comprises: a first end coupled to the second garment portion; a second end coupled to the second garment portion; a handle garment portion disposed between the first end and the second end and between the first sliplock buckle and the second sliplock buckle, the handle garment portion being pullable to move the strap through the first sliplock buckle and the second sliplock buckle to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer.
However, Lucero, in a related art of garments having adjustable fits via strap adjustment mechanisms, is directed to and adjustable compression garment that includes a first fabric portion that is moveable relative to a second fabric portion via an adjustment mechanism that, in one embodiment, includes a handle extending between and joining tension bands (See Lucero, Figs. 11C & 11E; Abstract).  More specifically, Lucero teaches the strap (See Lucero, Fig. 11E; handle (146) and bands (144) form continuous strap structure) comprises: a first end coupled to the second garment portion; a second end coupled to the second garment portion (distal ends of bands (144) opposite handle are each coupled to garment portion); a handle garment portion disposed between the first end and the second end and between the first sliplock buckle and the second sliplock buckle (handle (146) is positioned between first and second , the handle garment portion being pullable to move the strap through the first sliplock buckle and the second sliplock buckle to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer (handle (146) is able to be pulled to move the strap to adjust the fit of the garment (See Lucero, [0094]); when applied to the strap ends of Storms, the handle would be capable of moving the strap through the sliplock buckles of Storms and thereby moving the waist belt element, i.e., the second garment portion, into the cavity of the front panel of Storms to adjust the fit).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the strap structure of Storms and join the ends of adjacent straps (141) with a handle as disclosed by Lucero.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the strap structure of Storms and join the ends of adjacent straps with a handle as disclosed by Lucero in order to allow for the strap structure of Storms to be more easily grasped by the wearer for quick adjustment of the connected straps (See Lucero, [0094]).  As a result of the modification, the handle disclosed by Lucero would be positioned to extend between and join adjacent strap ends of Storms thereby forming a continuous strap structure that is able to be pulled to move the strap through the sliplock buckles of the adjustment elements of Storms and thereby move the waist belt element at least partially into the cavity of the front panel to adjust the fit of the garment).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2018/0184733 to Lemarbe; US 2016/0044976 to Nykoluk et al.; and US 7,757,308 to Oomae are each directed to garments having strap-adjustable fits.  US 2020/0037673 to Storelli et al.; US 9,462,833 to Spaulding; US 6,280,287 to Keith et al.; US 2015/0079876 to Betts; and US 2019/0037930 to Rendone are each directed to garments and/or brassieres having adjustable fits around a torso of a wearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732